DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 10/28/2019 and is a 371 of PCT/US2018/030251 (4/30/2018) which claims benefit of 62/491811 (4/28/2017) and 62/645576 (3/20/2018).  Claims 20-35 have been canceled. Claims 1-19 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating retinal degeneration in a subject in need thereof with the compounds of formula (I).   
The state of the prior art: The state of the prior art is that there is a potential link between P23H-opsin mutation and retinal degeneration.  Chen teaches that currently, progressive retinal degeneration is untreatable.  Chen has proposed the potential therapeutic potential of compounds that are inverse agonists that non-competitively antagonizes rod opsin signaling.  This protects mice from bright light-induced retinal degeneration.  However, this is speculative at best and is currently unproven.  These obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all diseases, whether or not the modulation of rhodopsin homeostasis receptors would make a difference in the disease.  Applicant has shown that small variations in structure provide wide variances in activity.  Specifically, the instant specification shows YC-001 with a Cl substituent and another compound same except for F  have activities of 248 and 160.  A third compound having the same structure except for H in place of the halogen has an activity of 6.  Further, another compound varying from the third compound by an O heterocycle vs. the S heterocycle has an activity of 112.  This shows there is little predictability in the art.
The presence or absence of working examples:  As discussed earlier, small variations have large variations in the in vitro activity of the compounds.  None of these compounds have been used in vivo to have agonistic activity on rhodopsin homeostasis or to treat retinal degeneration.  Also, as Chen taught, there is no current treatment for retinal degeneration using any compound.  
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds have this activity and therefore can be used to treat the condition.  However, such treatment s are not known in the art and as such cannot be used to compare the instantly claimed compound.  The specification does not seem to enable a correlation between the 
The breadth of the claims: The claims are drawn to the treatment of retinal degeneration with the compounds of formula (I). 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what compounds have enough in vitro activity to be used to treat the disease.  It appears that only four compounds have been made and tested to determine their activity.  The activity has varied widely with minor changes in structure.  Due to this, determining which compound to use to treat this disease would be undue experimentation.  With the added experimentation to determine if this is a viable path to take to treat retinal degeneration would be additional undue experimentation.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and would beneficially treat the disease.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of ay disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  

Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  


Claims 1-4 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling to make compounds of formulas (III) and (IV) wherein R1 or R2 is a single ring heteroaryl or aryl , does not reasonably provide enablement for compounds of formula (I) wherein X3 is NR4, R4 is heterocycloalkenyl substituted by isocyanato and phosphine, X1 is NR3 and R3 is likewise heterocycloalkeny substituted by C20arylsulfinyl, R1 is H and R2 is substituted tetracyclicheterocycyle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction 
The nature of the invention: The nature of the invention is the method of treating retinal degeneration in a subject in need thereof with the compounds of formula (I).   Only four compounds have been tested for in vitro activity and only the compounds shown in claims 5 and 6 have been made showing a very narrow part of the scope of formula (I).  
The state of the prior art: The state of the prior art is that there is a potential link between P23H-opsin mutation and retinal degeneration.  Chen teaches that currently, progressive retinal degeneration is untreatable.  Chen has proposed the potential therapeutic potential of compounds that are inverse agonists that non-competitively antagonizes rod opsin signaling.  This protects mice from bright light-induced retinal degeneration.  However, this is speculative at best and is currently unproven.  These obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all diseases, whether or not the modulation of rhodopsin homeostasis receptors would make a difference in the disease.  Applicant has shown that small variations in structure provide wide variances in activity.  Specifically, the instant specification shows YC-001 with a Cl substituent and another compound same except for F have activities of 
The presence or absence of working examples:  As discussed earlier, small variations have large variations in the in vitro activity of the compounds.  None of these compounds have been used in vivo to have agonistic activity on rhodopsin homeostasis or to treat retinal degeneration.  Also, as Chen taught, there is no current treatment for retinal degeneration using any compound.  
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds have this activity and therefore can be used to treat the condition.  However, such treatments are not known in the art and as such cannot be used to compare the instantly claimed compound.  The specification does not seem to enable a correlation between the activity of the compounds and the treatment of retinal degeneration.  Further, the specification does not enable that the instantly claimed compounds have the taught in vitro activity.       
The breadth of the claims: The claims are drawn to the treatment of retinal degeneration with the compounds of formula (I). 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what compounds have enough in vitro activity to be used to treat the disease.  It appears that only four compounds have been made and tested to determine their activity.  The activity has varied widely with minor changes in structure.  Due to this, determining which compound to use to treat this disease would be 
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and would beneficially treat the disease.  

	It is suggested that the claims be limited to the compounds of claims 5 and 6.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4pm Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625